DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/23/2022 has been entered.  Claims 1-17 are currently pending in the application.  Claims 12-14 have been withdrawn from consideration.  Claims 1-11 and 15-17 are being treated on the merits.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 11/23/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system" as recited in claims 9 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-11 and 15-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 recites the limitation "the at least one continuous rib includes an enlarged head that narrows to a neck", which renders the claim indefinite.  The claim has previously set forth "an enlarged portion of at least one continuous rib".  It is unclear whether the "enlarged head that narrows to a neck" is referring to the previously defined "enlarged portion" or a different structure.  For examination purposes, the examiner has interpreted the "enlarged head that narrows to a neck" as the the previously defined "enlarged portion".
Claim 17 recites the limitations "a first garment" and "a second garment", which render the claim indefinite.  The claim has previously set forth "a garment".  It is unclear whether "a first garment" is referring to the previously defined "a garment" or a different garment.  It is also unclear whether "a second garment" is referring to the previously defined "a garment" or a different garment.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that "a first garment" is the previously defined "a garment" or a different garment, and "a second garment" is the previously defined "a garment" or a different garment.
Claim 17 recites the limitation "at least one continuous rib" in two instances, which renders the claim indefinite.  It is unclear whether the two instances of "at least one continuous rib" are referring to the same at least one continuous rib or different at least one continuous rib.  For examination purposes, the examiner has interpreted them as the same at least one continuous rib, and the second instance of "at least one continuous rib" has been construed to be "the at least one continuous rib".
Claims 11 and 15-16 each depend from the rejected claim 10 and are likewise rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seiichi (JP 2012065777 A) in view of Manning (GB 2304026 A) and further in view of Barditch (US 4,558,467 A).
Regarding claim 1, Seiichi discloses an article (a combination of a pair of trousers and a shoe; fig. 1; see English translation; abstract; paras. 0011, 0019) comprising: 
a first garment (shoe 3; fig. 1; para. 0019), 
a second garment (trousers 5; fig. 1; para. 0019), and 
a waterproof fastener system (connection structure 1 formed of a shoe-side cylindrical body 7 and a trouser-side tubular body 9, each made of a waterproof material; fig. 1; paras. 0019, 0022, 0024) configured to join the first garment to the second garment (fig. 1; paras. 0019, 0023), wherein the waterproof fastener system comprises:
a) a first annular gasket (shoe-side cylindrical body 7; figs. 1, 11; paras. 0019-0020) coupled to the first garment (shoe 3; figs. 1, 10; para. 0020), the first annular gasket comprising a first substrate (the cylindrical body 7; figs. 10-11) and at least one continuous groove (an annular groove 35; fig. 10; paras. 0025, 0039),  
wherein the at least one continuous groove includes an enlarged portion (having a semi-circular shape enlarged outwards; fig. 10; para. 0040) that tapers to a mouth (that tapers inward to form a mouth; see fig. 10), and
wherein the at least one continuous groove projects radially into the first substrate (the groove 35 having a semi-circular shape; fig. 10; paras. 0039-0040) such that an engagement direction of the at least one continuous groove (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the first garment (a vertical direction; fig. 10; paras. 0022, 0040), and 
b) a second annular gasket (trouser-side tubular body 9; figs. 1, 11; paras. 0019, 0023) coupled to the second garment (trousers 5; figs. 1, 11), the second annular gasket comprising a second flexible substrate (the tubular body 9 is made of an elastic material; para. 0031) and at least one continuous rib (an annular convex part 39; fig. 10; paras. 0026, 0041), 
wherein the at least one continuous rib includes an enlarged head (the annular convex part 39 having a semi-circular shape; fig. 10; para. 0043).
wherein the at least one continuous rib projects radially from the second flexible substrate (the annular convex part 39 having a semi-circular shape; fig. 10; paras. 0041, 0043) such that an engagement direction of the at least one continuous rib (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the second garment (a vertical direction; fig. 10), 
wherein the enlarged portion of the at least one continuous groove is configured to receive the enlarged head of the at least one continuous rib (see fig. 10; para. 0043).
wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit (fig. 10; paras. 0022, 0024, 0041), and 
wherein the second annular gasket (trouser-side tubular body 9; figs. 1, 11) comprises a pull tab (elastic collar portion 53 protruding out of tubular body 9 and functioning as a pull tab; fig. 10; paras. 0031, 0057) extending from a portion thereof (a bottom portion; see fig. 11), the pull tab being configured to decouple the first and second annular gaskets when a pull force is applied (the elastic collar portion 53 can be first pulled downward and then pulled away from shoe 3 to decouple the gaskets 7 and 9; figs. 2, 10; paras. 0088-0089, 0093).
Seiichi does not disclose wherein the first substrate is flexible.  However, Manning in an analogous art teaches a waterproof fastener system (a water-proof seal formed by outer collar 16 and rib 17; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4) configured to join a first garment (a boot 10; fig. 1; page 1, para. 10) to a second garment (a pair of trousers having a leg 12; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4), wherein the waterproof fastener system comprises a first annular gasket (outer collar 16; figs. 1, 4) coupled to the first garment (boot 10; figs. 1, 4), the first annular gasket comprising a first flexible substrate (a resiliently flexible material; page 1, para. 1; page 2, para. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as disclosed by Seiichi, with a flexible material to make the first substrate flexible as taught by Manning, in order to provide comfort to the user and also facilitates easy donning and doffing the garments.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as claimed, in order to provide more flexibility of the waterproof fastener system for easy manipulation and more comfort to the user. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Seiichi does not disclose wherein the enlarged head of the at least one continuous rib narrows to a neck.  However, Barditch in an analogous art teaches a water proofing system for garments (a gastight seal system 10 for rubber suits; fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4) comprises a first gasket (a first rubber bladder 12; fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4) coupled to a first garment (a rubber suit 16; fig. 1; col. 1, ll. 59-67), the first gasket comprising at least one continuous groove (valleys 42; fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4), wherein the at least one continuous groove includes an enlarged portion that tapers to a mouth (for interlocking annular mushroom-shaped protuberant ribs 22; see fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4), a second gasket (a second rubber bladder 18; fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4) coupled to a second garment (an outer garment 16; fig. 1; col. 1, ll. 59-67), the second gasket comprising at least one continuous rib (annular mushroom-shaped protuberant ribs 22; fig. 1; col. 1, ll. 59-67), wherein the at least one continuous rib includes an enlarged head that narrows to a neck (annular mushroom-shaped protuberant ribs 22 each having an enlarged head that narrows to a neck; fig. 1; col. 1, ll. 59-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the at least one continuous groove and the shape of the at least one continuous rib as disclosed by Seiichi, with wherein the at least one continuous groove includes an enlarged portion that tapers to a mouth, and the at least one continuous rib includes an enlarged head that narrows to a neck, and the at least one continuous groove and the at least one continuous rib are configured to interlock with each other, as taught by Barditch, in order to provide another suitable configuration for the at least one continuous groove and the at least one continuous rib for preventing accidental separation from each other when in use.
Regarding claim 2, Seiichi, Manning and Barditch, in combination, disclose the article of claim 1 and Seiichi further discloses wherein one of the first garment or the second garment (trousers 5; fig. 1) comprises an inner liner (an annular connection body 29, made of the same material as trousers 5; fig. 1; paras. 0024, 0034) and an outer portion (an outer main body 5 with an opening/hem 23; fig. 1; para. 0023, 0035).
Regarding claim 3, Seiichi, Manning and Barditch, in combination, disclose the article of claim 2, and Seiichi further discloses wherein the second garment (trousers 5; fig. 1) comprises the inner liner and the outer portion (as discussed for claim 2), and the second annular gasket (trouser-side tubular body 9; fig. 1) is coupled to an inner liner (an annular connection body 29, made of the same material as main body of trousers 5; fig. 1; paras. 0024, 0034) of the second garment (trousers 5; fig. 1).
Regarding claim 4, Seiichi, Manning and Barditch, in combination, disclose the article of claim 2, and Seiichi further discloses wherein the outer portion is configured to cover and extend past the waterproof fastener system when the first and second annular gaskets are engaged (see the position of leg opening 23; fig. 1).
Regarding claim 5, Seiichi, Manning and Barditch, in combination, disclose the article of claim 1, and Seiichi further discloses wherein at least a portion of the first and second garments comprises at least one of waterproof materials, waterproof breathable materials, thermally protective waterproof breathable materials or materials that provide protection against chemical and/or biological threats (both shoes 3 and trousers 5 are waterproof / breathable; para. 0019).
Regarding claim 6, Seiichi, Manning and Barditch, in combination, disclose the article of claim 1, and Seiichi further discloses wherein the first and the second garments comprise waterproof breathable laminates (trousers 5 comprising outer main body 5 laminated with annular connection body 29 of the same waterproof / breathable material, shoes 3 comprising main body 55 of natural leather laminated with interior body 57 of a waterproof and moisture-permeable sheet material; fig. 1; paras. 0019, 0023-0024, 0061-0062).
Regarding claim 7, Seiichi, Manning and Barditch, in combination, disclose the article of claim 1, and Seiichi further discloses wherein the fastener system (connection structure 1 consisting of a shoe-side cylindrical body 7 and a trouser-side tubular body 9; fig. 1) does not include a slider configured to mate the at least one continuous rib with the at least one continuous groove around a circumference of the at least one continuous rib and/or at least one continuous groove (no zipper; see fig. 1).
Regarding claim 8, Seiichi, Manning and Barditch, in combination, disclose the article of claim 1, and Seiichi further discloses wherein the first annular gasket (shoe-side cylindrical body 7; fig. 11) comprises a locator (base end portion 49; figs. 9-10; paras. 0050, 0053) including a proximal surface (a tapered outer surface; see figs. 9-10; para. 0053), the locator positioned on the first annular gasket (see fig. 10) such that when a distal end of the second annular gasket abuts the proximal surface, the at least one continuous rib (annular convex part 39; fig. 10) and the at least one continuous groove (groove 35; fig. 10) are aligned (see fig. 10).
Regarding claim 9, Seiichi, Manning and Barditch, in combination, disclose the article of claim 1, and further discloses wherein the first and second annular gaskets are configured such that the at least one continuous rib (annular convex part 39; fig. 10) is received in the at least one continuous groove (groove 35; fig. 10) via an applied radial force (a pressing force applied between the annular convex part 39 and groove 35; fig. 10; paras. 0029, 0046), wherein the applied radial force (having a horizontal direction; see fig. 10) is perpendicular to a tensile force (during use, a tensile force is applied to the fastener system due to the gravity of the garments; see fig. 10) applied to the waterproof fastener system by the first garment and the second garment during use (as addressed above; see fig. 10).
Regarding claim 10, Seiichi discloses a system (a combination of a pair of trousers and a shoe; fig. 1; abstract; paras. 0011, 0019) comprising: 
a first garment (shoe 3; fig. 1; para. 0019), 
a second garment (trousers 5; fig. 1; para. 0019), and 
a waterproof fastener system (connection structure 1 formed of a shoe-side cylindrical body 7 and a trouser-side tubular body 9, each made of a waterproof material; fig. 1; paras. 0019, 0022, 0024) configured to join the first garment to the second garment (fig. 1; paras. 0019, 0023), wherein the waterproof fastener system comprises:
a) a first annular gasket (shoe-side cylindrical body 7; figs. 1, 11; paras. 0019-0020) coupled to the first garment (shoe 3; figs. 1, 10; para. 0020), the first annular gasket comprising a first substrate (the cylindrical body 7; figs. 10-11) and at least one continuous groove (an annular groove 35; fig. 10; paras. 0025, 0039),  
wherein the at least one continuous groove projects radially into the first flexible substrate (the groove 35 having a semi-circular shape; fig. 10; paras. 0039-0040) such that an engagement direction of the at least one continuous groove (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the first garment (a vertical direction; fig. 10; paras. 0022, 0040); and 
wherein the at least one continuous groove (annular groove 35; fig. 10) includes an enlarged portion (having a semi-circular shape that is enlarged outwards; fig. 10; para. 0040) that tapers to a mouth (that tapers inward to form a mouth; see fig. 10) configured to receive an enlarged portion of at least one continuous rib (annular convex part 39 having a semi-circular shape; fig. 10; para. 0043).
b) a second annular gasket (trouser-side tubular body 9; figs. 1, 11; paras. 0019, 0023) coupled to the second garment (trousers 5; figs. 1, 11), the second annular gasket comprising a second flexible substrate (the tubular body 9 is made of an elastic material; para. 0031) and at least one continuous rib (an annular convex part 39; fig. 10; paras. 0026, 0041), 
wherein the at least one continuous rib includes an enlarged head (the annular convex part 39 having a semi-circular shape; fig. 10; para. 0043).
wherein the at least one continuous rib projects radially from the second flexible substrate (the annular convex part 39 having a semi-circular shape; fig. 10; paras. 0041, 0043) such that an engagement direction of the at least one continuous rib (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the second garment (a vertical direction; fig. 10), and 
wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit (fig. 10; paras. 0022, 0024, 0041), and 
wherein the second annular gasket (trouser-side tubular body 9; figs. 1, 11) comprises a pull tab (elastic collar portion 53 protruding out of tubular body 9 and functioning as a pull tab; fig. 10; paras. 0031, 0057) extending from a portion thereof (a bottom portion; see fig. 11), the pull tab being configured to decouple the first and second annular gaskets when a pull force is applied (the elastic collar portion 53 can be first pulled downward and then pulled away from shoe 3 to decouple the gaskets 7 and 9; figs. 2, 10; paras. 0088-0089, 0093).
Seiichi does not disclose wherein the first substrate is flexible.  However, Manning in an analogous art teaches a waterproof fastener system (a water-proof seal formed by outer collar 16 and rib 17; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4) configured to join a first garment (a boot 10; fig. 1; page 1, para. 10) to a second garment (a pair of trousers having a leg 12; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4), wherein the waterproof fastener system comprises a first annular gasket (outer collar 16; figs. 1, 4) coupled to the first garment (boot 10; figs. 1, 4), the first annular gasket comprising a first flexible substrate (a resiliently flexible material; page 1, para. 1; page 2, para. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as disclosed by Seiichi, with a flexible material to make the first substrate flexible as taught by Manning, in order to provide comfort to the user and also facilitates easy donning and doffing of the garments.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as claimed, in order to provide more flexibility of the waterproof fastener system for easy manipulation and more comfort to the user. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Seiichi does not disclose wherein the enlarged head of the at least one continuous rib narrows to a neck.  However, Barditch in an analogous art teaches a water proofing system for garments (a gastight seal system 10 for rubber suits; fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4) comprises a first gasket (a first rubber bladder 12; fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4) coupled to a first garment (a rubber suit 16; fig. 1; col. 1, ll. 59-67), the first gasket comprising at least one continuous groove (valleys 42; fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4), wherein the at least one continuous groove includes an enlarged portion that tapers to a mouth (for interlocking annular mushroom-shaped protuberant ribs 22; see fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4), a second gasket (a second rubber bladder 18; fig. 1; col. 1, ll. 59-67; col. 2, ll. 1-4) coupled to a second garment (an outer garment 16; fig. 1; col. 1, ll. 59-67), the second gasket comprising at least one continuous rib (annular mushroom-shaped protuberant ribs 22; fig. 1; col. 1, ll. 59-67), wherein the at least one continuous rib includes an enlarged head that narrows to a neck (annular mushroom-shaped protuberant ribs 22 each having an enlarged head that narrows to a neck; fig. 1; col. 1, ll. 59-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the at least one continuous groove and the shape of the at least one continuous rib as disclosed by Seiichi, with wherein the at least one continuous groove includes an enlarged portion that tapers to a mouth, and the at least one continuous rib includes an enlarged head that narrows to a neck, and the at least one continuous groove and the at least one continuous rib are configured to interlock with each other, as taught by Barditch, in order to provide another suitable configuration for the at least one continuous groove and the at least one continuous rib for preventing accidental separation from each other when in use.
Regarding claim 11, Seiichi and Manning, in combination, disclose the system of claim 10, and Seiichi further discloses wherein the first garment is an article of footwear (shoes 3; fig. 1; para. 0019) and the second garment is a pair of pants including two pant legs (trousers 5; fig. 1; para. 0019).
Regarding claim 15, Seiichi and Manning, in combination, disclose the system of claim 10, and Seiichi further discloses wherein the first garment is a boot (shoe 3 is in a boot shape; fig. 1; abstract; para. 0021), and wherein each pant leg includes an inner liner (an annular connection body 29 made of the same material as trousers 5; fig. 1; paras. 0024, 0034) and an outer shell (an outer main body 5 with an opening/hem 23; fig. 1; para. 0023, 0035).
Seiichi does not disclose wherein the boot comprises a gaiter.  However, Manning teaches wherein a boot (a boot 10; fig. 1; page 1, para. 10) comprises a gaiter (collar 14; fig. 1; page 1, para. 11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified boot as disclosed by Seiichi, with wherein the boot comprises a gaiter as taught by Manning, in order to provide a boot in another commonly-used form to be joined with a pair of trousers for specific applications.
Regarding claim 16, Seiichi and Manning, in combination, disclose the system of claim 15, and Seiichi further discloses wherein the inner liner (annular connection body 29; fig. 1; paras. 0024, 0034) is coupled to the second annular gasket (trouser-side tubular body 9; fig. 1; paras. 0024, 0034).  In addition, by combination of Seiichi and Manning, the boot would comprise a gaiter.  As discussed above, the first annular gasket is coupled to the boot in Seiichi; therefore, the first annular gasket would be coupled to the gaiter for the modified boot.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seiichi (JP 2012065777 A) in view of Manning (GB 2304026 A).
Regarding claim 17, Seiichi discloses an article (a combination of a pair of trousers and a shoe that are coupled together; fig. 1; abstract; paras. 0011, 0019) comprising: 
a garment (shoe 3; fig. 1; para. 0019), and 
a waterproof fastener system (connection structure 1 formed of a shoe-side cylindrical body 7 and a trouser-side tubular body 9, each made of a waterproof material; fig. 1; paras. 0019, 0022, 0024) configured to join a first garment (shoe 3; fig. 1) to a second garment (trousers 5; fig. 1; paras. 0019, 0023), wherein the waterproof fastener system comprises: 
a first annular gasket (shoe-side cylindrical body 7; figs. 1, 11; paras. 0019-0020) coupled to the garment (shoe 3; figs. 1, 10; para. 0020), the first annular gasket comprising a substrate (the cylindrical body 7; figs. 10-11) and at least one continuous groove (an annular groove 35; fig. 10; paras. 0025, 0039), 
wherein the at least one continuous groove projects radially into the first substrate (the groove 35 having a semi-circular shape; fig. 10; paras. 0039-0040) such that an engagement direction of the at least one continuous groove (a horizontal direction; see fig. 10) is oriented perpendicular to a longitudinal direction of the first garment (a vertical direction; fig. 10; paras. 0022, 0040), 
wherein the at least one continuous groove (annular groove 35; fig. 10) includes an enlarged portion (having a semi-circular shape enlarged outwards; fig. 10; para. 0040) that tapers to a mouth (that tapers inward to form a mouth; see fig. 10) configured to receive an enlarged portion (annular convex part 39 having a semi-circular shape; fig. 10; para. 0043) of at least one continuous rib (an annular convex part 39; fig. 10; paras. 0026, 0041), 
 wherein the at least one continuous groove (annular groove 35; fig. 10) is configured to receive the at least one continuous rib (fig. 10; paras. 0023) projecting radially from a second flexible substrate (the annular convex part 39 having a semi-circular shape; fig. 10; paras. 0041, 0043) coupled to the second garment (trousers 5; fig. 1; paras. 0019, 0023), thereby to form a waterproof interference fit (fig. 10; paras. 0022, 0024, 0041).
Seiichi does not disclose wherein the first substrate is flexible.  However, Manning in an analogous art teaches a waterproof fastener system (a water-proof seal formed by outer collar 16 and rib 17; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4) configured to join a first garment (a boot 10; fig. 1; page 1, para. 10) to a second garment (a pair of trousers having a leg 12; figs. 1, 3-4; page 1, para. 11; page 2, paras. 1-4), wherein the waterproof fastener system comprises a first annular gasket (outer collar 16; figs. 1, 4) coupled to the first garment (boot 10; figs. 1, 4), the first annular gasket comprising a first flexible substrate (a resiliently flexible material; page 1, para. 1; page 2, para. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as disclosed by Seiichi, with a flexible material to make the first substrate flexible as taught by Manning, in order to provide comfort to the user and also facilitates easy donning and doffing of the garments.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the first substrate as claimed, in order to provide more flexibility of the waterproof fastener system for easy manipulation and more comfort to the user. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 11/23/2022 have been fully considered and addressed as follows.
Applicant's remarks: Applicant asserts that the cited primary reference Seiichi does not disclose "at least one continuous groove, wherein the at least one continuous groove includes an enlarged portion that tapers to a mouth" because the groove disclosed by Seiichi does not "taper to" the mouth.
Examiner's response: Examiner respectfully disagrees.  First, Fig. 4 of the instant application depicts mouth 156, which is an internal portion of the groove.  Second, the original specification does not provide a definition of the term "mouth".  The continuous groove of Seiichi has a semicircular shape tapering into an internal portion of the groove; i.e., tapering into a mouth of the groove.  Therefore, the mouth of Seiichi meets the claimed structural requirement of the claim.
Applicant's remarks: Applicant asserts that the cited reference Manning does not disclose "a first annular gasket coupled to the first garment, the first annular gasket comprising a first flexible substrate and at least one continuous groove, wherein the at least one continuous groove includes an enlarged portion that tapers to a mouth, and wherein the at least one continuous groove projects radially into the first flexible substrate such that an engagement direction of the at least one continuous groove is oriented perpendicular to a longitudinal direction of the first garment ... wherein the enlarged portion of the at least one continuous groove is configured to receive the enlarged head of the at least one continuous rib ... " because Manning does not teach "an enlarged portion that tapers to a mouth".
Examiner's response:  Applicant's argument appears to be irrelevant to the rejection.  The primary reference Seiichi has disclosed the claimed feature "an enlarged portion that tapers to a mouth".  The second reference Manning is introduced only to modify the first substrate to be flexible, not the shape of the at least one continuous groove.  Therefore, Applicant's argument is not found to be persuasive.
In addition, Applicant, in the remarks filed on 11/23/2022, states that Applicant agrees to file replacement drawings at a later time should such be necessary to fully address this objection.  Applicant is reminded that the drawing objections will not be held in abeyance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732